Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 4/14/2021 with a priority date of 3/7/2018.
Claims 1-20 are currently pending and subject to a restriction for the reasons set forth below.

Election/Restriction
This application contains claims directed to the following patentably distinct species I. Claims 1-10 and 11-16, and II. Claims 17-20.
The species are independent or distinct because: 
I. Claims 1-10 and 11-16: This species recites a collecting data pertaining to an environment and controlling a system where dependent claims are directed to different systems such as an HVAC system. The claims offer a mix of environments and sensing devices. The species is using sensor data to control an environment, which is found in G05B 2219/2619.
II. Claims 17-20. This species recites characteristics such as, collecting and comparing profile data to record whether the customer is a repeat customer or new customer and updating a database of records with customer features. The dependent claims recite list of features, probability of the collected data matching a repeat customer, and numerous different techniques for collecting and updating the data about repeat a new customers. This species is directed to collecting data, creating user profiles and determining whether a user is a new or existing customer, which is found in G06Q 30/0261.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic for group I, and Claim 17 is generic for group II.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species of Group I has acquired a separate status in the art in view of their different classification, a separate status in the art due to their recognized divergent subject matter and requires a different field of search. The species is using sensor data to control an environment, which is found in G05B 2219/2619, which clearly diverges from Group II. The claim recite numerous techniques for collecting and updating information that require searching different classes/subclasses, electronic resources, and employing different search strategies or search queries that focus on collecting and updating data.
The species of Group II has acquired a separate status in the art in view of their different classification, a separate status in the art due to their recognized divergent subject matter and requires a different field of search. This species is directed to collecting data, creating user profiles and determining whether a user is a new or existing customer, which is found in G06Q 30/0261, which clearly diverges from Group II. The claim recite techniques determining customer satisfaction with employees that require searching different classes/subclasses, electronic resources, and employing different search strategies or search queries that focus on employee performance.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R NETZLOFF whose telephone number is (571)270-3109.  The examiner can normally be reached on 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/            Primary Examiner, Art Unit 3688